 



 

Moody National REIT II, Inc. 8-K [mnrtii-8k_102418.htm]

 

Exhibit 10.5

 



SECURITY AGREEMENT

 

Moody National Operating Partnership II, LP whose address is 6363 Woodway Drive,
Suite 110, Houston, Texas 77057 and Moody National REIT II, Inc. whose address
is P.O. Box 219280, Kansas City, Missouri 64121 (the “Debtor”, whether one or
more), and Green Bank, N.A. (the “Secured Party”), whose address is 4000
Greenbriar, Houston, Texas 77098, agree as follows:

 

SECTION 1.              CREATION OF SECURITY INTEREST

 

Debtor hereby grants to Secured Party a security interest in the property
described in Section 2 of this Agreement to secure performance and payment of
(i) that certain promissory note of even date herewith, in the principal amount
of $16,000,000.00, executed by Debtor and payable to the order of Secured Party,
(said promissory note is herein called the “Note”), and bearing interest and
being payable in the manner provided therein; (ii) all renewals and extensions
of the Note; and (iii) payment and performance of all obligations under the Loan
Agreement, as defined in the Note, and any other Loan Document, as defined in
the Loan Agreement (all of the foregoing described in this Section 1 being the
“Secured Indebtedness”).

 

SECTION 2.              COLLATERAL

 

For valuable consideration, receipt of which is hereby acknowledged, Debtor
hereby grants to Secured Party a security interest in the following assets,
whether now existing or hereafter acquired and wherever located, including the
following:

 

All cash received by Moody National REIT II, Inc. constituting Net Equity,
together with all payment intangibles relating thereto. Net Equity is defined as
the gross offering proceeds of equity issuances by the Moody National REIT II,
Inc. less reasonable total offering costs, including, but not limited to all
reasonable legal fees, filing fees, selling commissions, printing fees and
accounting fees and expenses.

 

Limitation: It is the intent of Debtor and Secured Party that the Collateral.
and the Controlled Account (as defined below), constitute the sole collateral
for the Secured Indebtedness. Accordingly, Secured Party hereby waives any and
all security interests in and/or liens on any other deposit account maintained
by Debtor with Secured Party the effect of which would be inconsistent with such
intent.Together with all proceeds of the Collateral.

 

SECTION 3.              PAYMENT OF OBLIGATIONS OF DEBTOR

 

3.1           Direct Obligations. Debtor shall pay to Secured Party any sum or
sums due or which may become due pursuant to the Note, or any extensions or
renewals thereof, or under this Agreement or any documents executed in
connection therewith or as security therefor.



3.2           Expenses. Debtor shall pay to Secured Party on demand all expenses
and expenditures, including reasonable attorneys’ fees and other legal expenses
incurred or paid by Secured Party in exercising or protecting its interests,
rights and remedies under this Agreement, plus interest thereon at the maximum
non-usurious rate permitted by applicable law with respect to Debtor.

 





 -1-

 

 

3.3           Acceleration. Debtor shall pay immediately, without notice, the
entire unpaid principal and accrued unpaid interest relating to the Secured
Indebtedness of Debtor to Secured Party whether created or incurred pursuant to
this Agreement or otherwise, upon Debtor’s default under this Agreement and
Secured Party’s acceleration of payment of all said indebtedness (unpaid
principal, earned unpaid interest and other accrued charges) as provided for in
this Agreement.

 

SECTION 4.              DEBTOR’S REPRESENTATIONS, WARRANTIES AND AGREEMENTS
RELATING TO FILING

 

Debtor represents, warrants and agrees that:

 

4.1           Location of Collateral. The Collateral shall be held in a deposit
account at all times subject to Secured Party’s control pursuant to the
Collateral Assignment of Deposit Account of even date herewith executed by
Borrower in favor of Lender (any deposit account subject to Secured Party’s
control pursuant to such Collateral Assignment of Deposit Account, the
“Collateral Account”).



4.2           Information. All information supplied and statements made by
Debtor or any guarantor in any financial, credit or accounting statement or
application for credit prior to, contemporaneously with or subsequent to the
execution of this Agreement were, and shall be, at the time of delivery, true,
correct, complete, in all material respects.



4.3            No Additional Security Interests or Liens. Debtor will not
pledge, mortgage or otherwise encumber, or create or suffer a security interest
to exist in any of the Collateral to or in favor of anyone other than Secured
Party.



4.4           Additional Documentation. Debtor will sign and execute alone or
with Secured Party any Financing Statement or other document or procure any
document, and pay all connected costs, necessary to protect the security
interests, rights and remedies created by, provided in or emanating from this
Agreement.



4.5           Protective Action. Debtor will, at its own expense, do, make,
procure, execute and deliver all acts, things, writing and assurances as Secured
Party may at any time reasonably request to protect, assure or enforce its
interests, rights and remedies created by, provided in or emanating from this
Agreement.

 

SECTION 5.              EVENTS OF DEFAULT

 

Debtor shall be in default under this Agreement if any Event of Default, as
defined in the Note the Loan Agreement or any other Loan Document shall have
occurred and be continuing;

 

SECTION 6.              SECURED PARTY’S RIGHTS AND REMEDIES

 

6.1           Rights Exclusive of an Event of Default. The Secured Indebtedness
may be assigned from time to time by Secured Party, together with this Agreement
and Secured Party’s rights hereunder, and in any such case the assignee shall be
entitled to all of the rights, privileges and remedies granted in this Agreement
to Secured Party.

 



 -2-

 

 

6.2           Rights in Event of Default. Upon the occurrence of an Event of
Default and at any time thereafter during the continuation thereof, Secured
Party may declare the Secured Indebtedness immediately due and payable and shall
have the rights and remedies of a secured party under the Texas Business and
Commerce Code, under other applicable laws of each state having jurisdiction
over the Collateral or any part thereof.



6.3           Secured Party may remedy any default and may waive any default
without waiving the default remedied or without waiving any other prior or
subsequent default.



6.4           The remedies of Secured Party hereunder are cumulative, and the
exercise of any one or more of the remedies provided for herein shall not be
construed as a waiver of any of the other remedies of Secured Party.



6.5           SECURED PARTY MAY ENFORCE ITS RIGHTS UNDER THIS AGREEMENT WITHOUT
RESORT TO PRIOR JUDICIAL PROCESS OR JUDICIAL HEARING, AND DEBTOR EXPRESSLY
WAIVES, RENOUNCES AND KNOWINGLY RELINQUISHES ANY LEGAL RIGHT WHICH MIGHT
OTHERWISE REQUIRE SECURED PARTY TO ENFORCE ITS RIGHTS BY JUDICIAL PROCESS. IN SO
PROVIDING FOR A NON-JUDICIAL REMEDY, DEBTOR RECOGNIZES AND CONCEDES THAT SUCH A
REMEDY IS CONSISTENT WITH THE USAGE OF THE TRADE, IS RESPONSIVE TO COMMERCIAL
NECESSITY AND IS THE RESULT OF BARGAINING AT ARMS LENGTH. NOTHING IN THIS
AGREEMENT IS INTENDED TO PREVENT DEBTOR OR SECURED PARTY FROM RESORTING TO
JUDICIAL PROCESS AT EITHER PARTY’S OPTION.



6.6           Debtor agrees that in performing any act under this Agreement that
time shall be of the essence and that Secured Party’s acceptance of a partial or
delinquent payment or payments, or the failure of Secured Party to exercise any
right or remedy shall not be a waiver of any obligation of Debtor or any right
of Secured Party or constitute a waiver of any other similar default
subsequently occurring.

 

SECTION 7.              ADDITIONAL AGREEMENTS

 

7.1           Parties. “Secured Party” and “Debtor” as used in this instrument
include successors, representatives, receivers, trustees and assigns of those
parties.



7.2           Section Headings. The section headings appearing in this
instrument have been inserted for convenience only and shall be given no
substantive meaning or significance whatever in construing the terms and
provisions of this instrument.



7.3           Defined Terms. Terms used in this instrument which are defined in
the Texas Business and Commerce Code are used with the meanings as therein
defined.



7.4           Applicable Law; Place of Payment. The law governing this secured
transaction shall be that of the State of Texas in force at the date of this
instrument, and all payments and obligations shall be made and performed in
Houston, Harris County, Texas, unless otherwise agreed.



7.5           Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable, and
the remaining provisions of this Agreement shall be in full force and effect.



7.6           The Debtor agrees that the sums evidenced by the Note and secured
hereby are not for personal, family or household purposes, and that it is to be
used primarily for business and commercial purposes.

 



 -3-

 

 

EXECUTED as of the 24th day of October, 2018.

 

SIGNATURES FOUND ON FOLLOWING PAGE(S)

 

 -4-

 





          “DEBTOR”           Moody National Operating Partnership II, LP,    
By: Moody National REIT II, Inc.,     a Maryland corporation, its general
partner             By:          Brett C. Moody, President             Moody
National REIT II, Inc.,     a Maryland corporation             By:         Brett
C. Moody, President             “SECURED PARTY”             Green Bank, N.A.    
        By:         Peyton Jones, Executive Vice President  

 

 -5-

 